    Case
     Case1:19-cv-04355-LGS-GWG
          1:19-cv-04355-LGS-GWG Document
                                 Document639-1
                                          649 Filed
                                               Filed11/17/20
                                                     11/13/20 Page
                                                               Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND EXCHANGE                             19-cv-04355-LGS-GWG
COMMISSION,
                                                                         ECF CASE
                                       Plaintiff,

       - against -

COLLECTOR’S COFFEE, INC., et al.



                     ORDER ON VIRTUAL HEARING PROCEDURES

       A contempt hearing in this case shall take place on December 7 and 8, 2020. Pursuant to

Rule 43(a) of the Federal Rules of Civil Procedure, the current COVID-19 pandemic constitutes

compelling circumstances and provides good cause to allow this hearing to be conducted

remotely through the use of telephonic and video conferencing solutions. Accordingly, after due

deliberation, this Court adopts the following virtual hearing procedures which provide

appropriate safeguards in relation to the trial of this matter.

       IT IS HEREBY ORDERED THAT:

        1.      Telephonic and Videoconferencing Solutions. The hearing shall take place
virtually using the WebEx platform hosted by the SEC. All counsel and any testifying party who
participate in the hearing shall participate in a pre-trial technology testing session on November
30, 2020, at noon EST by connecting to a WebEx conference hosted by the SEC from the same
location and equipment counsel and any testifying party will use to attend the hearing and
remaining connected until counsel for all parties confirm that they can see and hear all other
participants. The SEC shall provide login credentials to the parties, counsel (for use by
counsel and/or witnesses called by counsel) and to the Court (and its personnel) in
advance.

In addition to Judge Gorenstein, two law clerks, a deputy clerk and a court reporter will
participate in the test and the hearing. Only the Judge will appear by video camera. The
others will need to participate by telephone and will also need to see the video feed. Thus,
an option for participation by telephone (with a method for viewing the video feed) should
be provided for the clerks and the court reporter. The logins may be emailed to one of the
law clerks. (Counsel should call Chambers to obtain the email address.)

For both the test and the hearing, the SEC should assign an individual to operate the
system and to take direction from the Court when necessary.
      Case 1:19-cv-04355-LGS-GWG Document 649 Filed 11/17/20 Page 2 of 4

       2.      Access. No later than November 30, 2020 at 5:00 p.m., the parties shall provide to

the Court via email a list of all (a) attorneys participating in the hearing, along with their phone

numbers and email addresses; (b) witnesses who will participate in the hearing. The public is

invited to attend the hearing on a non-speaking basis by utilizing a dial-in number that will be

provided on the docket. The SEC shall file a letter on that date providing the public dial-in

number.

        3.      Submission of Exhibits.

                a.      To the Court. The parties must file a listing of witnesses and proposed

        exhibits on or before November 23, 2020 (Plaintiff shall use numbers to designate

        exhibits. Defendant shall use letters). Copies of those marked exhibits shall be provided

        to the Court in .pdf form on a CD-ROM disk mailed to or delivered to chambers on

        November 23, 2020. Audio files will be delivered on the CD-ROM disk in .wav form.

        Demonstrative exhibits shall be provided to the Court in .pdf form on a CD-ROM disk

        mailed to or delivered to chambers on December 3, 2020. The parties must serve their

        opposing side with copies of these submissions.

                b.      To Party Witnesses. The SEC expects to call Defendant Mykalai Kontilai

        and Relief Defendant Veronica Kontilai (“Party Witnesses”). For each Party Witness, the

        SEC shall deliver to the witness’s counsel of record a sealed binder of exhibits the SEC

        intends to use during examination of the witness. These binders shall be sealed and they

        shall, on the exterior of the binders, clearly instruct the witnesses and opposing counsel

        not to open the binders until directed to do so. Party Witnesses and opposing counsel

        shall not review the sealed binders until the examinations begin. These binders shall be

        delivered to counsel of record by December 1, 2020.
    Case
     Case1:19-cv-04355-LGS-GWG
          1:19-cv-04355-LGS-GWG Document
                                 Document639-1
                                          649 Filed
                                               Filed11/17/20
                                                     11/13/20 Page
                                                               Page33ofof44




               c.      To Nonparty Witnesses. For each nonparty witness, each side shall deliver

       a binder of any exhibits intended for use during the witness’s examination to the witness

       and to opposing counsel. At the election of each party, the binder may be sealed and, on

       the exterior of any sealed binders, clearly instruct the witness and any counsel not to open

       the binders until directed to do so. Witnesses and counsel shall not review any sealed

       binders until the examinations begin.

       4.      Deposition Designations. The parties shall file any deposition designations on or

before December 1, 2020.

       5.      Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure

provides that, for “good cause in compelling circumstances,” a witness may be permitted to

testify by contemporaneous transmission from a location other than the courtroom. Having found

that good cause in compelling circumstances exist here due to the COVID-19 pandemic, and the

parties having consented, any witness called to testify at the trial shall testify by

contemporaneous transmission from a different location than the Courtroom (“Remote

Witness”).

       All Remote Witnesses shall be sworn in over remote means, and such testimony will

have the same effect and be binding upon the Remote Witness in the same manner as if such

Remote Witness was sworn in by the Court deputy in person in open court at the courthouse. In

the event that there is an error or malfunction with remote technology, the testimony shall

proceed by dial-in by using a telephone number provided by the Court.

       All witnesses must in advance provide the expected location (without a specific address)

of their testimony and be available for conferencing by means of a separate phone line during

their testimony. The location must be a private and quiet room in a home or office. The phone
    Case
     Case1:19-cv-04355-LGS-GWG
          1:19-cv-04355-LGS-GWG Document
                                 Document639-1
                                          649 Filed
                                               Filed11/17/20
                                                     11/13/20 Page
                                                               Page44ofof44




number for nonparty witnesses must be provided to the attorney calling that witness. The phone

number for party witnesses must be provided to their counsel who is attending the hearing.

       No person other than counsel may be present in the room from which any Remote

Witness who is a fact witness will testify during that witness’s testimony. While the Remote

Witness is testifying, he or she may not have in the room from which the Remote Witness is

testifying any documents except the exhibit binders described above. Nonparty Remote

Witnesses proffered by each side shall utilize the provided link only during the time they are

testifying and upon the conclusion of his or her testimony, the nonparty witness shall disconnect

from the link.

       6.        Courtroom Formalities. Although being conducted using videoconferencing

solutions, the hearing constitutes a court proceeding, and any recording other than the official

court version is prohibited. No party may record images or sounds from any location. The

formalities of a courtroom must be observed. When called to testify, a Remote Witness must

situate himself or herself in such a manner as to be able to view the video screen and be seen by

the Court.




Dated: November 17, 2020
       New York, New York
